Citation Nr: 1540944	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-50 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied, in part, entitlement to a TDIU.  The Veteran indicated in his December 2009 substantive appeal (VA-9), that he was only appealing the denial of the TDIU.  

The Board issued a decision in June 2013, which denied the Veteran's claim for TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2014 Memorandum Decision, the Court vacated the Board's June 2013 decision, and remanded the claim to the Board for further adjudication.  

The Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development in January 2015.  


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; prostate cancer, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; left inguinal herniorrhaphy, rated as noncompensable; bilateral hearing loss, rated as noncompensable; and erectile dysfunction, associated with service-connected prostate cancer, rated as noncompensable.  The total of these ratings results in an 80 percent combined evaluation.  

2.  The Veteran has employment experience as a truck driver, has a high school diploma and attended junior college, and has no other education or training.  

3.  The Veteran's combined disability rating meets the schedular criteria for a TDIU.  

4.  The preponderance of the evidence shows that the Veteran's service-connected disabilities are of such severity as to preclude him from engaging in substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

TDIU

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2015).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

The Veteran is service connected for PTSD, rated as 70 percent disabling; prostate cancer, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; left inguinal herniorrhaphy, rated as noncompensable; bilateral hearing loss, rated as noncompensable; and erectile dysfunction, associated with service-connected prostate cancer, rated as noncompensable.  The total of these ratings results in an 80 percent combined evaluation.  The criteria for a total disability rating on a schedular basis under the provisions of 38 C.F.R. § 4.16(a) have been met.  

It is important to note that there have been changes in the Veteran's ratings during the pendency of the claim.  By rating decision of January 2014, service connection for prostate cancer was granted.  A 100 percent rating was awarded, effective February 2013.  A 10 percent rating was assigned, effective, October 2013.  By rating decision of May 2014, the rating for prostate cancer was increased from 10 percent to 40 percent, effective January 2014.  His PTSD has been evaluated as 70 percent disabling since 1992; therefore, he has met the schedular criteria during the entire period at issue.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides." 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32   (1991). 

Pursuant to the Court's findings in its September 2014 Memorandum decision, the June 2013 Board decision was vacated and the Board remanded the claim for further medical development.  

In this claim, the medical evidence shows that the Veteran is 70 percent disabled due to his PTSD.  The Veteran underwent a VA prostate cancer examination in May 2014.  The examiner stated that the Veteran's prostate cancer impacted his ability to work.  The examiner indicated during that examination that the Veteran had completed his radiation treatment and was in watchful waiting status.  His fatigue had improved; however, the side effects of his prostate cancer caused emotional and mental stress because he had to deal with his condition all the time.  

He later underwent additional VA examination in June 2015.  The examiner opined that the Veteran was currently unemployable due to the impact of his PTSD on his concentration, social comfort, ability to cooperate, and communicate with others in normal circumstances, ability to tolerate frustration and control his anger in conflict situations, and general emotional stability.  The Veteran was noted to have excessive anger and was willing to do things that could lead to harm to himself and others.  Although he may be able to work on an intermittent basis, the examiner stated that it was unlikely that he could work regularly and reliably and still maintain his emotional control because of his PTSD.  

Additionally,  the May 2015 audio examination indicated that the Veteran's hearing loss impacts his ability to work.  The examiner opined that the Veteran would find it more difficult, but not impossible, to communicate in noisy settings.  He would be able to perform appropriately in quieter settings or around a person with good speaking habits.  

The Veteran also had VA examinations related to his tinnitus, his left inguinal hernia, and his erectile dysfunction, due to prostate cancer.  None of these disabilities were found to have affected his ability to work.  

Although some, but not all of the examiners have found the Veteran's ability to work impacted by his various service-connected disabilities, his PTSD has the most effect on his ability to follow a substernally gainful occupation.  Throughout the appeal period, the Veteran has had the most difficulty with his PTSD, and has continued to have anger issues throughout.  His Global Assessment of functioning score has ranged from a low of 43 to a high of 50.  Although he has periods wherein he has performed some intermittent work, he has not been gainfully employed since 2009.  He has worked in the past as a truck driver and has a high school education with two years of college education  Moreover, his most recent VA psychiatric examination revealed that his anger was so substantial, there was concern that his PTSD could lead to harm to himself or others.  It has also affected him emotionally as to his prostate cancer as to the mental stress this causes.  

Although the ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory and not a medical determination (see Geib v. Shinseki, 733 F.3d. 1350-1354 (Fed Cir. 2013)), the medical evidence of record substantiates the Board's finding that he is unable to follow substantially gainful employment due to his service-connected disabilities.  Moreover, the Veteran's PTSD, with his inability to control his anger, and the finding that he is susceptible to harming himself or others, prevents him from obtaining and maintaining substantially gainful employment.  As such, entitlement to TDIU is warranted during the entire period at issue.  


ORDER

Entitlement to TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


